Case: 18-51010      Document: 00515000757         Page: 1    Date Filed: 06/18/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                      No. 18-51010                         FILED
                                                                       June 18, 2019
                                                                      Lyle W. Cayce
MARK ANTHONY ESTRADA,                                                      Clerk

                                                 Plaintiff-Appellant

v.

ANITA LIMON, Caseworker, The Department of Family and Protective
Services; ALICIA VELA, Therapist, Counseling Session, The Department of
Family and Protective Services; AISLING MORALES, Family Based Safety
Services Worker, The Department of Family and Protective Services; FNU
MALDONADO, Officer, San Antonio Police Department; DONNA KAY
MCKINNEY, District Clerk, Bexar County; LNU JOAQUINE, Bexar County
Sheriff,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:18-CV-1106


Before JONES, ELROD, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Mark Anthony Estrada, Texas prisoner # 906481, moves for leave to
proceed in forma pauperis (IFP) in this appeal. By moving this court for leave
to proceed IFP, Estrada is challenging the district court’s determination that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-51010    Document: 00515000757      Page: 2   Date Filed: 06/18/2019


                                 No. 18-51010

his appeal is not taken in good faith. Baugh v. Taylor, 117 F.3d 197, 202 (5th
Cir. 1997).
      “This court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). An untimely
notice of appeal in a civil case deprives this court of jurisdiction. Bowles v.
Russell, 551 U.S. 205, 213-14 (2007). Because Estrada did not file a timely
notice of appeal from the district court’s judgment dismissing his 42 U.S.C.
§ 1983 lawsuit as frivolous and for failure to state a claim, this court lacks
jurisdiction over the instant appeal. See id.; FED. R. APP. P. 4(a)(1)(A).
      Accordingly, the appeal is DISMISSED for lack of jurisdiction. The IFP
motion is DENIED as moot. All remaining outstanding motions are DENIED.




                                        2